DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 7/28/2021. As directed by the amendment, claims 1, 9 and 12 were amended, claims 2 and 13 were cancelled, and new claims 21-22 were added. Thus, claims 1, 3-12, 14-22 are presently pending in this application
Claims 1, 3-12, 14-22 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Loren Hulse on 7/29/2021. 

The application has been amended as follows:



In Claim 4, lines 1-2, the limitation “claim 2, wherein” has been changed to --claim 1, wherein--.

In Claim 14, lines 1-2, the limitation “claim 13, wherein” has been changed to --claim 12, wherein--.

In Claim 15, lines 1-2, the limitation “claim 13, wherein” has been changed to --claim 12, wherein--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Petrofsky (5,054,476) does not specifically disclose the claimed apparatus as presented in the claims 1, 3-12, 14-22. 
Petrofsky discloses an orthopedic device (10, fig. 1, abstract and Col 2, line 52-60) for supporting a lower back of a user (see fig. 1), the device comprising: a mechanical energy store (74, fig. 5), a pelvic element (18, fig. 1), an upper body element (34, 14, 20, 36, 16, 54, 77, 62, 63, 60, 56, 38, 58, and 64, fig. 1) with a first force transmission element (62 and 63 is the first force transmission element, since 63 engages with 69 of 67, the pin 63 would allow force to be transmitted to 67, see Col 5, lines 32-46, when smooth end 63 engages with 69, and 73 is not engaged with 70, the 
However, Petrofsky fails to disclose that the first transmission element comprising a gearwheel that is eccentrically arranged on the pelvic element such that the first force transmission element is configured to be swiveled about a second swivel axis (claims 1 and 12), or a displacement device that is configured to move at least one of the first force transmission element and the second force transmission element towards one another when the upper body element assumes an angle in relation to the pelvic element that is smaller than a pre-determined threshold angle (claims 21-22). 
Therefore, claims 1, 3-12, 14-22 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785